The widow of Robert Shelton filed a petition with the Workmen's Compensation Commission, asking compensation under the Workmen's Compensation Law, act 319 of 1939. Her petition was first heard by the Referee of the Commission, who made a finding and entered an order denying an award. Upon an appeal to the full Commission, the action of the Referee denying the award was affirmed. Thereafter, on appeals to the *Page 1135 
Dallas circuit court, there was a finding that there were not sufficient facts and competent evidence to support the findings of the Commission, and its order denying an award, and accordingly the circuit court reversed the order of the Commission and granted appellee and her dependent child an award against appellant. This appeal followed.
As we view the record, the question presented is one of fact. Appellant says: "There are two main points involved; first, was there an accidental injury, and second, did Shelton's death ensue as a result of the injury."
It was appellee's contention that her husband, Robert Shelton, January 28, 1942, suffered a strain or injury from lifting, which arose out of, and in the course of his employment, and that this injury caused his death, or aggravated a pre-existing diseased condition, thereby accelerating or hastening his death. In this connection, appellee's witness, Dr. White, a negro physician who attended Shelton after his alleged injury, testified that Shelton's injury caused hemorrhages from the kidneys and was the exciting cause which produced the acute nephritis from which, in his opinion, Shelton died. There was other testimony tending to support appellee's contention.
The Commission found: "Upon consideration of all the testimony and all the evidence before them, the Commission is of the opinion that the death of Robert Shelton on March 11, 1942, was caused by the natural progression of a diseased condition, wholly unrelated to the alleged accidental injury of January 28, 1942."
A summary of the facts most favorable to the findings of the Commission is to the following effect: Appellee's husband, Robert Shelton, at the time of his alleged injury was 36 years of age and had been working for appellant approximately seven years. In the morning of January 28, 1942, Shelton was assisting other employees in loading a piece of timber 6x6x10, weighing about 135 pounds, into a railroad car. *Page 1136 
Jewell Parks, an employee, who was working with Shelton at the time of the alleged injury testified that he saw Shelton get "overbalanced and stepped off of the stack for a distance of about 3 feet and 4 inches. . . . Q. What did he do when he got overbalanced? A. Fell off. One foot hit the ground. Elgin asked if it hurt him. He told him `just another lucky day.' Q. What did you all do the rest of the afternoon? A. We worked for awhile. When we didn't have anything else to do, we went back to our regular work, and Robert went back to his regular job. Q. Did he say anything to you about passing any blood that day? A. No, sir, didn't say anything to me."
B. A. Mayhew, appellant's manager; Hollis Burroughs, under whom Shelton was working at the time; F. A. Gordon, W. T. O'Donnell, other employees of appellant, and Dr. Ward, the first physician to administer to Shelton following the alleged injury, all testified that Shelton made no mention of any injury until some time after it was alleged to have happened. At the end of the day's work Shelton made no complaint of any injury other than a mashed finger. Two of appellant's employees with whom Shelton was working at the time complained that Shelton was not doing his part of the work. Witness Parks heard Shelton tell Hollis Burroughs that he was kind of sick that morning, didn't feel so good. Witness Harris thought Shelton was sick and not able to do much work. Witness O'Donnell testified that Shelton had worked under him since June 16 before his alleged injury; that at first he was a good worker, but got where he was weak, especially during the last thirty days of his employment, and that he would change him from time to time to different jobs in order to make it easier for Shelton. Witness Gordon testified that he got Shelton to help push the timbers and that one of appellant's employees told him, Gordon, that he might as well not have Shelton over there for the good he was doing; that he just wasn't doing anything. It was about two weeks after the alleged injury before Gordon heard that Shelton claimed an injury. *Page 1137 
Dr. Ward saw the deceased, Shelton, on the day following the alleged injury. Shelton complained to him of his back, but said nothing about an injury. He next treated Shelton March 5, 1942, at which time Shelton had temperature. Dr. Ward never had any knowledge or report of any injury or strain suffered by Shelton, but diagnosed Shelton's case as conjective heart failure, Bright's disease, high blood pressure, with blood and albumin in the urine. Dr. Ward was also present on March 7 when Shelton was examined by Dr. Walter H. Simmons of Pine Bluff and agreed with Dr. Simmons' diagnosis. Dr. Simmons' diagnosis was "acute parenchymatous nephritis. This, of course, would be results from his mouth infection or the urinary pus infection as shown by report. Could also be result of syphilis. My opinion to him, if you care for that. `I cannot in any sense of the word see how the strain he speaks of having had could be causative.' . . . Q. Did you find he had nephritis? A. Yes, sir. Q. Could you tell whether that was of long standing A. I would take it that it was because it was at a terminal stage, and with an acute nephritis that would kill a man — I wouldn't think he would last two or three months, and he wouldn't show the exact signs that we got in our urinary examination. Q. What are the causes of nephritis recognized by the medical profession? A. Any poison that is constantly being poured into the system, exposure, extreme heat, extreme cold, over eating, syphilis, etc. Q. What source of infection did you find in him that might have caused nephritis? A. His syphilis, the mouth infection — which showed about every type of germ that we know. He had what is called diplococci, long and short chain streptococci, staphylococci (comes in bunches, as bunches of grapes). Found, in addition, Vincent's Agina. Believe he had more different types of germs in his mouth than I have ever seen. Q. Is that enough to kill a man, doctor? A. Yes, sir." It was Dr. Simmons' opinion that Shelton's physical breakdown was due to a continuous poisoning of the system, causing poor heart action, damage to the circulatory system, which resulted in high blood pressure, 215/150, and damage to the kidneys. He testified: *Page 1138 
"Q. Did you think that nephritis would be caused by a strain of any kind? A. No, I don't know of any particular strain, except we might have an acute traumatic nephritis which would immediately disable a person — suffering great pain, shock, etc., as a result of his injury. Q. Do you think that a man who had suffered an injury sufficient to cause acute nephritis could have continued to work for two hours after receiving such an injury? A. No, sir. The kidney is very well protected. . . . Q. There is testimony here that he had hemorrhages from his nose, mouth and his rectum. Was he hemorrhaging at these points when you saw him? A. He was not hemorrhaging at that time, but he had blood clots which indicated he had been hemorrhaging. Q. What, in your opinion, caused these hemorrhages at those points? A. He had extremely high blood pressure, which was sufficient to break small blood vessels anywhere in the body."
We have had occasion many times to consider 25(b) of our Workmen's Compensation Law, especially in Lundell v. Walker, 204 Ark. 871, 165 S.W.2d 600; J. L. Williams  Sons, Inc., v. Smith, 205 Ark. 604,170 S.W.2d 82; Baker v. Silaz, 205 Ark. 1069, 172 S.W.2d 419; Solid Steel Scissors Co. v. Kennedy, 205 Ark. 958,171 S.W.2d 929, and in the very recent cases of Johnson v. Little Rock Furniture Manufacturing Co., ante, p. 1016,178 S.W.2d 247; Cerrato v. McGeorge Contracting Company, ante, p. 1045, 178 S.W.2d 247, and Hughes v. Tapley, Administratrix, ante, p. 739, 177 S.W.2d 429.
The effect of our decisions is that the Commission's findings of fact must be given the same force and effect as the verdict of a jury, or of the circuit court, sitting as a jury, and consequently, the circuit court and this court on appeal, will not set aside the Commission's findings when based upon substantial testimony.
In J. L. Williams and Sons, Inc., v. Smith, supra, this court reversed the judgment of the circuit court which had refused to affirm the Commission's finding of fact and directed that a judgment be entered affirming the Commission's award. In that case, we said: *Page 1139 
"Smith has no claim or cause of action except the one given him by statute, and the statute creating the claim provides, as part of and condition to the cause of action, that he can enforce such claim only before a commission whose findings of fact shall be final in the absence of fraud, and which findings can be reviewed only for errors of law and shall not be set aside if there be sufficient competent evidence to support them. The circuit court cannot go into the question of the weight of the evidence. The only issue confided, by the act, to its determination is whether there is sufficient evidence as a matter of law to warrant an honest and reasonable trier of facts in making the finding which was made. There was sufficient competent evidence to warrant the finding of fact of the commission, and the circuit court erred in setting it aside."
So in the instant case, after a careful review of all the evidence and without attempting to set out the evidence in detail, we have reached the conclusion that there was substantial evidence to support the Commission's finding, and that the trial court erred in holding otherwise. Accordingly, the judgment of the circuit court is reversed, and the cause remanded to that court with directions to enter a judgment affirming the Commission's award.
ROBINS, McFADDIN and KNOX, JJ., dissent.